COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Frank and Humphreys
Argued at Chesapeake, Virginia


CHARLES E. McINTYRE
                                              MEMORANDUM OPINION * BY
v.   Record No. 1720-00-1                      JUDGE ROBERT P. FRANK
                                                   JULY 17, 2001
COMMONWEALTH OF VIRGINIA


        FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                     Randolph T. West, Judge

          Edward I. Sarfan (Sarfan and Nachman, L.L.C.,
          on brief), for appellant.

          Eugene Murphy, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Charles E. McIntyre (appellant) was convicted, in a bench

trial, of robbery, in violation of Code § 18.2-58, and use of a

firearm in the commission of a felony, in violation of Code

§ 18.2-53.1.   On appeal, appellant contends the trial court erred

in finding the evidence was sufficient to convict him.       Finding no

error, we affirm the trial court.

                            I.   BACKGROUND

     On August 22, 1998, Anthony Armstrong was washing his car at

a self-serve car wash in the City of Newport News when a dark




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
Honda Accord twice circled the car wash.     Armstrong testified

that "instead of leaving, they were getting suspicious."

        Appellant was the driver of the Honda Accord and pulled into

the car wash bay next to Armstrong.      There were brick walls

between each bay, and Armstrong was not able to see the vehicle

once it pulled into the bay next to his.     A short male walked

around the back side of the car wash and asked Armstrong a

question.    He then pulled a gun and pointed it at Armstrong's

head.    Armstrong backed up and bumped into a tall male behind him

who pointed a gun to Armstrong's hip and said, "Give it up."

Armstrong did not get a good look at the tall male and was only

able to describe him as taller than himself and weighing

approximately 150-160 pounds.    The assailants took a watch,

bracelet, work identification and cash from Armstrong.     They

struck Armstrong with a pistol as they left.

        Once the suspects' car left, Armstrong walked across the

street to the hotel to meet his girlfriend, got into his car and

followed the suspects.    At this time, he was able to see that

appellant was the driver.    Armstrong followed the car, but he

could not catch it because of its speed.     Armstrong followed the

vehicle into a neighborhood where a "couple of guys" blocked

appellant's vehicle long enough for Armstrong to obtain the

license number.    Armstrong told the individuals blocking

appellant's car that the occupants were armed and "let them go."



                                 - 2 -
     Officer Collins of the Newport News Police Department stated

that on August 22, 1998 at approximately 10:17 p.m., he received a

"B.O.L." (be on the lookout) concerning a robbery for a dark green

Honda with Virginia license plates RAK-5112.     The vehicle was

occupied by three black males.    Just as the transmission ended,

Officer Collins saw a vehicle that matched the description.       The

officer activated his emergency equipment, and the vehicle

accelerated through an apartment complex.     The vehicle stopped

abruptly in the middle of the road.      The two front doors and a

rear door opened, and three suspects fled the vehicle.     Officer

Collins chased appellant after he saw him exit the vehicle,

maintaining visual contact the entire time.     The area was well

lit, and the officer was never more than twenty-five feet behind

appellant.   The officer never saw appellant make any throwing

motions.   Officer Collins caught appellant and immediately

searched him.   He did not locate any weapons nor did he locate the

bracelet and watch belonging to Armstrong.     Appellant had an

identification card on him but no operator's license.     Appellant

spontaneously said that he ran because his license was suspended

and he did not want to go back to jail.

     Officer McArthur impounded the vehicle driven by appellant.

A Pep Boys identification badge in the name of Armstrong was found

in the back seat of the vehicle behind the front passenger seat.

None of Armstrong's other property was recovered.



                                 - 3 -
        Curtis Davis, the second defendant in this robbery, was

apprehended in a vacant storage shed and had a gun on his person.

The third suspect was never apprehended.

        Appellant testified that on August 22, 1998, his cousin,

Curtis Davis, picked him up around 5:00 p.m. to go "riding

around."    Leroy Gardner, a friend of his cousin, was driving the

car.    They stopped at a Red Barn convenience store, and appellant

began to drive the car.    Approximately one hour later, Davis told

appellant to pull into a car wash.         Davis said he had to "ask the

guy something" so appellant thought maybe Davis knew him.

Appellant pulled into the bay next to Armstrong.        Davis and

Gardner got out of the car.    Appellant stayed in the car and

listened to music.    Appellant testified the others never said

anything to him about a robbery.      Once Davis and Gardner walked

around the brick wall to the other bay, appellant could not see

them.    After a few minutes, Davis and Gardner walked back and got

in the car and said, "Come on."      Appellant drove off.    Davis then

told appellant to go to his grandmother's house.

        When asked about Armstrong's car chasing him, appellant

responded, "I mean I didn't pay attention to nobody chasing or

nothing.    I was just driving."    When asked about his car being

blocked, appellant denied that his car was blocked in.        On

cross-examination, appellant was unable to explain why he pulled

into the adjoining bay and not behind Armstrong's car.



                                   - 4 -
     Appellant admitted fleeing from the police vehicle because he

did not have an operator's license.      He was on probation and was

fearful that his probation would be revoked.

     Michael Odum testified that he shared a cell with Davis for

approximately two months at the beginning of 1999 and that

appellant was in the same cell block.      During this time, Davis had

numerous conversations with Odum and conversations with other

individuals, which Odum overheard.      Davis told Odum that appellant

"had no knowledge of the robbery or what they were going to do,

because if he had, he wouldn't have went along with them."     At the

conclusion of the Commonwealth's case and at the conclusion of all

the evidence, appellant moved to strike the evidence.     The trial

court denied both motions and convicted appellant of both charges.

                          II.    ANALYSIS

     Appellant contends the evidence only shows he drove the

perpetrators to the scene of the robbery and that he did not have

knowledge of the robbery and did not participate in the crime.

               When the sufficiency of the evidence is
          challenged on appeal, we determine whether
          the evidence, viewed in the light most
          favorable to the prevailing party, and the
          reasonable inferences fairly deducible from
          that evidence support each and every element
          of the charged offense. See Moore v.
          Commonwealth, 254 Va. 184, 186, 491 S.E.2d
739, 740 (1997); Derr v. Commonwealth, 242
Va. 413, 424, 410 S.E.2d 662, 668 (1991).
          "In so doing, we must discard the evidence of
          the accused in conflict with that of the
          Commonwealth, and regard as true all the
          credible evidence favorable to the
          Commonwealth and all fair inferences that may

                                - 5 -
          be drawn therefrom." Watkins v.
          Commonwealth, 26 Va. App. 335, 349, 494
S.E.2d 859, 866 (1998). The jury's verdict
          will not be set aside unless it is plainly
          wrong or without evidence to support it. See
          Code § 8.01-680; Canipe v. Commonwealth, 25
Va. App. 629, 644, 491 S.E.2d 747, 754
          (1997).

Griffin v. Commonwealth, 33 Va. App. 413, 417-18, 533 S.E.2d 653,

655 (2000).

               One who is "present, aiding and
          abetting, and intend[s] his or her words,
          gestures, signals, or actions to in some way
          encourage, advise, urge, or in some way help
          the person committing the crime to commit it"
          is a principal in the second degree. McGill
          v. Commonwealth, 24 Va. App. 728, 733, 485
S.E.2d 173, 175 (1997). "[M]ere presence and
          consent will not suffice." Underwood v.
          Commonwealth, 218 Va. 1045, 1048, 243 S.E.2d
231, 233 (1978). The person "must share the
          criminal intent of the party who actually
          committed the [crime] or be guilty of some
          overt act in furtherance thereof." Augustine
          v. Commonwealth, 226 Va. 120, 124, 306 S.E.2d
886, 889 (1983).

Rankins v. Commonwealth, 31 Va. App. 352, 372, 523 S.E.2d 524, 534

(2000).

               [Circumstantial evidence] "is as
          competent and is entitled to as much weight
          as direct evidence, provided it is
          sufficiently convincing to exclude every
          reasonable hypothesis except that of guilt."
          Coleman v. Commonwealth, 226 Va. 31, 53, 307
S.E.2d 864, 876 (1983). However, "the
          Commonwealth need only exclude reasonable
          hypotheses of innocence that flow from the
          evidence, not those that spring from the
          imagination of the defendant." Hamilton v.
          Commonwealth, 16 Va. App. 751, 755, 433
S.E.2d 27, 29 (1993). Whether a hypothesis
          of innocence is reasonable is a question of


                              - 6 -
          fact. See Cantrell v. Commonwealth, 7 Va.
          App. 269, 290, 373 S.E.2d 328, 339 (1988).

Crawley v. Commonwealth, 29 Va. App. 372, 375, 512 S.E.2d 169,

170-71 (1999).

     It is uncontroverted that appellant drove the assailants to

the scene and drove them away after the completion of the robbery.

It is uncontroverted that appellant attempted to evade the police

and, in fact, stopped his car and fled from the police.   "Flight

following the commission of a crime is evidence of guilt, and the

jury may be so instructed."   Clagett v. Commonwealth, 252 Va. 79,

93, 472 S.E.2d 263, 271 (1996) (citations omitted), cert. denied,

519 U.S. 1122 (1997).

     Viewed in the light most favorable to the Commonwealth,

appellant's evasive action in speeding away from the police and

his flight from his car was for the purpose of concealing his

identity as a principal in the second degree.   The trial court

rejected appellant's explanation for his flight.

     Appellant further denied being chased by Armstrong and denied

being blocked in by the bystanders.    "'In its role of judging

witness credibility, the fact finder is entitled to disbelieve the

self-serving testimony of the accused and to conclude that the

accused is lying to conceal his guilt.'"   Snow v. Commonwealth, 33
Va. App. 766, 774, 537 S.E.2d 6, 10 (2000) (quoting Marable v.

Commonwealth, 27 Va. App. 505, 509-10, 500 S.E.2d 233, 235 (1998)

(citations omitted)).


                               - 7 -
     Further, the trial court could reasonably infer that

appellant knew of the robbery and that he parked his vehicle in

the bay adjacent to Armstrong's location to conceal his presence

and to enable his associates to approach Armstrong without

detection.

     The trial court properly concluded that appellant, as the

driver of the vehicle, assisted the two assailants in committing

the offenses.   For these reasons, finding the evidence sufficient

to convict appellant, we affirm the judgment of the trial court.



                                                            Affirmed.




                               - 8 -